Citation Nr: 1822735	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959 and from October 1966 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran attended a Board hearing before the undersigned in January 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a gastrointestinal disorder which began in service, as well as hypertension which either began in service or has been caused or aggravated by his service-connected coronary artery disease and/or posttraumatic stress disorder.  The Veteran testified at a January 2018 Board hearing that while he was not sure if he was treated for hypertension in service, he was found to be pre-hypertensive or was grounded due to hypertension once or twice during service.  He also stated that he began to have stomach problems while he was in service, and that his symptoms included regurgitation, pain, and diarrhea.

The Veteran attended a VA examination in September 2012 for esophageal conditions.  The examiner diagnosed the Veteran with gastroesophageal reflux disease and dysphagia.  The Veteran reported the onset of symptoms due to gastroesophageal reflux disease 6 to 8 years earlier and reported difficulty with swallowing.  The examiner opined that it was less likely than not that gastroesophageal reflux disease was caused by the Veteran's treatment for upset stomach in 1957.  

Significantly, at the January 2018 Board hearing the Veteran stated that although he had been currently diagnosed with gastroesophageal reflux disease, he felt that he had a more generalized stomach disorder which began in service, and that it included symptoms of dysphagia, stomach pain, and diarrhea.  The January 2018 VA examiner did not discuss whether the Veteran's diagnosed dysphagia was related to his service, and did not discuss the etiology of the Veteran's other claimed symptoms.

The Veteran also attended a VA examination in September 2015 for hypertension, and the examiner stated that hypertension was not aggravated by his service-connected coronary artery disease.  A medical opinion has not yet been obtained regarding whether the Veteran's hypertension is directly related to his service or whether it has been caused or aggravated by his service connected posttraumatic stress disorder.

The Board therefore remands these issues in order to afford the Veteran a new VA examination and to obtain more thorough VA medical opinions that fully address his contentions regarding hypertension and a gastrointestinal disorder.

The Veteran has also submitted a claim of entitlement to a total disability rating based on individual unemployability.  A decision cannot be entered on this claim until the other issues have been decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, in private treatment records, the Veteran's private physician wrote in May 2012 that the claimant's coronary artery disease and the exertion it brings on would keep him from performing a job.  Given this, the Board requests that the VA examiner address this opinion and whether the Veteran's service-connected disabilities prevent him from maintaining gainful employment.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding, pertinent VA treatment records from the Central Arkansas Veterans Healthcare System since May 2012.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Provide the Veteran an opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records, including all records from his private physician in Jonesboro.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and he and his representative should be notified of any unsuccessful efforts.

3. Following completion of the above, schedule the Veteran for a VA examination with a qualified physician to address the nature and etiology of any current gastrointestinal disorder and hypertension.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) What are the Veteran's current gastrointestinal diagnoses?  Please specifically discuss the etiology of the Veteran's symptoms of dysphagia, stomach pain, and diarrhea.

b) For each and every diagnosed gastrointestinal disorder, address whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to any event or injury in the Veteran's active service.

The examiner is to specifically discuss the Veteran's assertions that he began having stomach problems in service and continually since then, and his December 1957 treatment for an upset stomach.  

The examiner must also address whether any diagnosed gastrointestinal disorder is caused or aggravated by a service connected disorder to include posttraumatic stress disorder, or any medication used to treat any service connected disorder.  The Board notes that as of the date of this remand the appellant is service connected for coronary artery disease, hearing loss, posttraumatic stress disorder, left hip degenerative arthritis, tinnitus and hemorrhoids.   

c) Is it at least as likely as not that the Veteran's hypertension had its onset during service or is otherwise related to any event or injury during the appellant's active service?

Please specifically discuss the Veteran's assertions that he was found to have hypertension in service and was grounded from flight status once or twice due to elevated blood pressure readings.

d) Is it at least as likely as not that the Veteran's hypertension was (i) caused or (ii) is aggravated (worsened beyond the natural progression) by either his service-connected coronary artery disease or his posttraumatic stress disorder?

e) The examiner must discuss the functional effects of all of the Veteran's service-connected disabilities (coronary artery disease, hearing loss, PTSD, left hip degenerative arthritis, tinnitus, and hemorrhoids) relative to his ability to obtain and maintain substantially gainful employment.  The examiner must specifically discuss the functional impact of the Veteran's disabilities and the claimant's assertions that he is unable to perform any occupational activity because he is easily tired due to coronary artery disease and unable to do any work on his feet.

Please specifically discuss the May 2012 note from the Veteran's physician stating that his coronary artery disease and the exertion it brings on would prevent him from performing a job.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Then, readjudicate the issues on appeal.  If any of the issues remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





